Citation Nr: 1529816	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-28 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee status post anterior cruciate ligament reconstruction, with hamstring grafting, two meniscectomies and arthroscopies, and patellofemoral syndrome. 

2.  Entitlement to an initial disability rating in excess of 10 percent for painful scar of the right knee, status post anterior cruciate ligament reconstruction, with hamstring grafting, two meniscectomies and arthroscopies, and patellofemoral syndrome.

3.  Entitlement to an initial disability rating in excess of 30 percent for status post colectomy and omentectomy with radiation and chemotherapy due to colon cancer of the large intestine with residual scars, gastroesophageal reflux disease, and fatty liver with right liver cyst.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to March 2011.  This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

A March 2012 VA examination raised the issue of entitlement to service connection for a right lower extremity nerve disorder due to the service-connected right knee disorder.  This issue has not been adjudicated by the RO.  As such, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.


  REMAND

Regarding the claims for increased ratings for the right knee and right knee scar disorders, the Veteran asserted that such disorders worsened since the most recent March 2012 VA examination.  Specifically, during a May 2014 hearing before the Board, he stated that he experienced instability, giving way, and weakness of his right knee.  Further, the Veteran stated that his primary physician told him that he had atrophy of his right quadricep, as a result of his knee.  As for the scar, the Veteran also asserted that his pain had worsened, as he experienced a "very sharp pain even to a slight touch" of the scar.  As the most recent examination does not demonstrate instability of the right knee or such pain of the right knee scar, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

With respect to the claim for an increased rating for residuals of colon cancer of the large intestine, during the aforementioned hearing the Veteran stated that in addition to nausea, cramping, indigestion, weight loss, and constipation, he experienced extensive leakage, as well as 10 to 15 bowel movements a day.  He also indicated that he had problems with sphincter control, to include accidents when he played soccer with his son, lifted weights, and when he got excited.  Private treatment records dated in 2011 through 2013 demonstrate complaints and treatment for abdominal pain and chronic diarrhea.  A March 2012 VA outpatient treatment record notes the Veteran's report of cramps and abdominal pain that worsened with the consumption of food.  Subsequent VA outpatient treatment records dated in 2014 note the Veteran's report of nausea, but show that the Veteran's weight is stable.  As the most recent November 2010 VA examination does not demonstrate any constipation or indigestion, notes the Veteran's denial of the use of pads, and only indicates "mild" fecal incontinence, the Board finds that another VA examination is necessary to determine the residuals of the Veteran's colon cancer of the large intestine and assess their severity.  Id.  

In addition, the Veteran receives ongoing treatment for his service-connected disorders at Nellis Air Force Base in Nevada.  The record contains such records through 2012; thus, VA must obtain any treatment records from January 2013 to the present for the Veteran's treatment records from Nellis Air Force Base.  See 38 C.F.R. § 3.159 (c)(2) (2014).  In addition, VA must also obtain ongoing outpatient treatment records from the VA Medical Center in Las Vegas, Nevada from January 2015 to the present.  Id.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's outpatient treatment records from (1) Nellis Air Force Base in Nevada for the period of January 2013 to the present; and from (2) the VA Medical Center in Las Vegas, Nevada for the period of January 2015 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected right knee and right knee scar disorders.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must conduct full range of motion studies on the service-connected right knee disorder.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee disorder.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right knee, and if so, whether it is slight, moderate, or severe.  

The examiner must perform an evaluation of the service-connected right knee scar.  The examiner must specifically note whether the scar is superficial, unstable, poorly nourished, with repeated ulceration, and/or tender and painful on objective demonstration.  The size, both width and length, of the scar must be measured and reported.

3.  The Veteran must be afforded an appropriate and comprehensive VA digestive disorders examination, covering the areas of gastroesophageal reflux disease, and the rectum and anus, impairment of sphincter control to determine the current severity of his service-connected residuals of colon cancer of the large intestine.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must address whether the Veteran has symptoms of pain, vomiting, material weight loss and hematemesis, melena with moderate anemia, or other symptom combinations associated with his gastroesophageal reflux disease, and whether any such symptoms are productive of severe impairment of health. The examiner must also address whether the Veteran has persistently recurring epigastric distress, dysphagia, pyrosis, or regurgitation, accompanied by substernal or arm or shoulder pain, and, if so, whether these symptoms are productive of "considerable" impairment of health. The examiner must also identify and explain any other manifestations of the Veteran's gastroesophageal reflux disease.

The examiner must also address whether the Veteran's residuals of colon cancer of the large intestine include impairment of the sphincter control.  Specifically, the examiner must indicate whether there is complete loss of sphincter control, extensive leakage and fairly frequent involuntary bowel movements, occasional involuntary bowel movements necessitating wearing of a pad, constant slight or occasional moderate leakage, or healed or slight impairment without leakage. 

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


